Case 20-51002-BLS   Doc 48-9   Filed 06/17/21   Page 1 of 9




                       Exhibit I
Case 20-51002-BLS   Doc 48-9   Filed 06/17/21   Page 2 of 9
Case 20-51002-BLS   Doc 48-9   Filed 06/17/21   Page 3 of 9
Case 20-51002-BLS   Doc 48-9   Filed 06/17/21   Page 4 of 9
Case 20-51002-BLS   Doc 48-9   Filed 06/17/21   Page 5 of 9
Case 20-51002-BLS   Doc 48-9   Filed 06/17/21   Page 6 of 9
Case 20-51002-BLS   Doc 48-9   Filed 06/17/21   Page 7 of 9
Case 20-51002-BLS   Doc 48-9   Filed 06/17/21   Page 8 of 9
Case 20-51002-BLS   Doc 48-9   Filed 06/17/21   Page 9 of 9
